OPINION — AG — ** TAXATION — COIN OPERATED MACHINES ** (1) THE LANGUAGE OF 68 O.S. 1511 [68-1511], WHICH AUTHORIZES ONLY ONE EXCLUSIVE STATE LICENSE OR OCCUPATION TAX IN REFERENCE TO COIN OPERATED MUSIC AND AMUSEMENT DEVICES DOES 'NOT' PROHIBIT THE IMPOSITION OF THE PERMIT FEE SYSTEM AUTHORIZED SEPARATELY BY 68 O.S. 1509.3 [68-1509.3]  (2) CITIES, MUNICIPALITIES, AND TOWNS 'MAY' LEGALLY COLLECT A LICENSE OR OCCUPATION TAX UPON COIN OPERATED MUSIC AND AMUSEMENT DEVICES UNDER THE PROVISIONS OF 68 O.S. 1511 [68-1511], AND THE LANGUAGE OF 68 O.S. 1509.3 [68-1509.3](C) DOES 'NOT' PROHIBIT SAME. (3) BUYERS AND SERVICES OF COMMERCIAL COIN OPERATED MUSIC AND AMUSEMENT DEVICES ARE REQUIRED TO OBTAIN A PERMIT UNDER THE PROVISIONS OF 68 O.S. 1509.1 [68-1509.1] THRU 68 O.S. 1509.4 [68-1509.4]. THE STATUTES IN QUESTION DO `NOT' REQUIRE ANY AMOUNT OF MONEY TO BE PAID FOR SUCH PERMITS BY MERE BUYERS OR SERVICES OF SUCH COMMERCIAL DEVICES. HOWEVER, IF SUCH PERSONS ALSO ENGAGE IN ONE OF THE OTHER REGULATED ASPECTS OF THIS BUSINESS, THE FEE SCHEDULE OUTLINED IN 68 O.S. 1509.3 [68-1509.3], IS APPLICABLE.  (4) INDIVIDUALS WHO ARE MERE OWNERS OF COMMERCIAL COIN OPERATED MUSIC AND AMUSEMENT DEVICES ARE `NOT' REQUIRED BY 68 O.S. 1509.1 [68-1509.1] — 68 O.S. 1509.4 [68-1509.4] TO OBTAIN A PERMIT FROM THE OKLAHOMA TAX COMMISSION. INDIVIDUALS OPERATING PREMISES WHERE SUCH DEVICES ARE LOCATED FOR COMMERCIAL USE MUST OBTAIN THE PERMIT REQUIRED BY 68 O.S. 1509.1 [68-1509.1] — 68 O.S. 1509.4 [68-1509.4] [68-1509.4], MUST SATISFY RESIDENCY REQUIREMENTS OUTLINED IN 68 O.S. 1509.2 [68-1509.2], AND MUST PAY THE REQUIRED FEE AS OUTLINED IN 68 O.S. 1509.3 [68-1509.3]. THE AMOUNT OF MONEY IN PARTICULAR INDIVIDUAL MUST PAY FOR ANY PARTICULAR PERMIT IS DEPENDENT UPON FACTUAL CIRCUMSTANCES NOT REVIEWABLE IN THIS OPINION. (5) THERE IS NO CLEARLY ESTABLISHED RULE OF LAW CONCERNING THE CONSTITUTIONALITY OF DURATION RESIDENCY REQUIREMENTS. THE PROVISIONS OF 68 O.S. 1509.2 [68-1509.2](1), ARE PRESUMPTIVELY VALID. (RESIDENCE, OUT OF STATE, OUT OF COUNTY, OUTSIDE, EXCEPTIONS, POLICE POWER, PERMIT, DUAL RESIDENCE, REVENUE AND TAXATION, PRESUMPTION OF VALIDITY, LICENSE TAXES, OCCUPATION TAXES, PERMIT FEES) CITE: 68 O.S. 1509.3 [68-1509.3], 68 O.S. 1509.3 [68-1509.3](C), 68 O.S. 1511 [68-1511], 68 O.S. 1509.2 [68-1509.2] (MICHAEL SCOTT FERN)